Citation Nr: 0928011	
Decision Date: 07/28/09    Archive Date: 08/04/09

DOCKET NO.  06-37 784	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUE

Entitlement to service connection for a psychiatric 
disability.


REPRESENTATION

Appellant represented by:	Military Order of the Purple 
Heart of the U.S.A.


WITNESSES AT HEARING ON APPEAL

Appellant and spouse


ATTORNEY FOR THE BOARD

A. A. Booher, Counsel


INTRODUCTION

The Veteran had active service from October 1990 to January 
1993.  

This appeal to the Board of Veterans Appeals (the Board) is 
from actions by the above Department of Veterans Affairs (VA) 
Regional Office (RO).

Service connection is currently in effect for diplopia, 
status post strabismus surgery, rated as 30 percent 
disabling; chronic low back pain, rated as 10 percent 
disabling; exercise induced asthma, rated as 10 percent 
disabling; and plantar fasciitis, rated as noncompensably 
disabling.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The Veteran and her current spouse provided testimony before 
the undersigned Acting Veterans Law Judge on Travel Board at 
the VARO in July 2008; a transcript is of record.  At that 
time she detailed her in-service experiences.  It is noted 
that in addition to her own service, the Veteran has also 
been a dependent of service personnel and records were 
maintained under various other names.  After a number of 
concerted attempts and assistance from the Veteran, it 
appears that all such records feasibly available have been 
obtained and are now in the file.  

Service treatment records show no evidence of mental health 
problems at the time of entrance, although a candid history 
given on occasion thereafter refers to her having had 
difficult circumstances during her young adulthood.  She was 
seen on several occasions in service for various psychiatric 
problems.  [Several packets of service treatment records are 
in the file.  The available records which pertain to mental 
health concerns are in a white envelope/file so marked in 
red.]  

In service, she had several documented instances of head 
trauma with skull series and CT scans being read as normal.  
She was also given psychological and psychiatric evaluations 
although these reports are not in the file and it does not 
appear that these are otherwise available.  The separation 
examination shows summarily that she had been diagnosed with 
a mixed personality disorder and adjustment disorder.

Subsequent treatment records refer to her having had mental 
health crises or problems in service, and having been 
"boarded out" due to her conflicts with her supervisors 
[any Board proceedings and her 201 file are unfortunately 
apparently unavailable]. 

She has credibly asserted, and there appear to be some 
consistent records to document, that she sought mental health 
help at VA and private facilities within a very short time of 
service separation in January 1993.  After several instances 
of care, she was hospitalized at a private facility in 
August-September 1993 with a Global Assessment of Functioning 
(GAF) score of 30 and the final diagnosis was depression, 
NOS, with suicidal and homicidal impulses (Axis I), and mixed 
personality disorder (Axis II).  She purportedly had earlier 
been seen by VA but that facility was difficult to reach, so 
she had sought referral for private care.  

One recent VA examiner opined that her current diagnosis of 
bipolar disorder was not likely related to her adjustment 
disorder in service.  Nonetheless, it is unclear that the 
examiner was familiar with all of the contents of the 
clinical records in the file, to include the reported care 
for significant mood disorders within such a brief time of 
service separation in 1993.  

After the case was received by the Board, it was forwarded to 
an independent medical expert for an opinion, which is now of 
record, as well as an addendum in association therewith.  
While those opinions are helpful in some regards they do no 
fully address all the contingencies involved in this case.  
For instance, it is implied that she had personality problems 
prior to service, and that they may have increased  in 
service, but if so, it remains unclear how (given the stated 
regulations below) such an increase can be considered to be 
only reflective of natural progress.  Further, it is noted 
that the Veteran's back problems are said to be partly 
associable with her somatization disorder, which is 
"unrelated to service", but this begs the question as to 
whether the service-connected back disability has had any 
impact on her mental health.  

It is also noted that there are missing service records, 
(including an important medical boarding out), that is clear, 
so the focus by an evaluator on the absence of psychiatric 
counseling or care versus symptoms in service is not 
necessarily proof that she did not have same.

In the interim, there are two documents of record showing 
that while the case has been out for such opinions, the 
Veteran has been hospitalized by VA on at least two 
occasions, once for psychiatric reasons in August 2008, and 
for general medical reasons and specifically, an endoscopy in 
January 2009.  These and any other records for recent VA care 
are not in the file.

In general, congenital or developmental defects, such as 
personality disorders, are not diseases or injuries as such 
within the meaning of applicable legislation, and are not 
subject to service connection.  38 C.F.R. §§ 3.303(c), 4.9.  
See Winn v. Brown, 8 Vet. App. 510, 516 (1996), appeal 
dismissed, 110 F.3d 56 (Fed. Cir. 1997), and cases cited 
therein.  See also VAOPGCPREC 82- 90.  However, the VA 
General Counsel has further noted that if, during service, 
superimposed disease or injury occurs, service connection may 
be warranted for the resultant disability.  See Jensen v. 
Brown, 4 Vet. App. 304, 306-307 (1993), citing Hunt v. 
Derwinski, 1 Vet. App. 292 (1991).  See also VA VAOPGCPREC 
67-90 (July 18, 1990), published at 55 Fed. Reg. 43,253 
(1990); see also VAOPGCPREC 82-90 (July 18, 1990), published 
at 56 Fed. Reg. 45,711 (1990).

Service connection may also be granted for disability which 
is proximately due to or the result of service-connected 
disability. 38 C.F.R. § 3.310(a) (2007); see Allen v. Brown, 
7 Vet. App. 439 (1995) (en banc).  When service connection is 
thus established for a secondary disorder, the secondary 
condition is considered a part of the original disability.  
Any increase in severity of a non-service-connected disorder 
which is proximately due to or the result of a service- 
connected disability, and not due to the natural progress of 
the non-service-connected condition, will be service 
connected.  38 C.F.R. § 3.310(b) (2009).

In this case, and as identified above, it should also be 
noted that although the Veteran may or may not have 
underlying personality problems, which by their very nature 
may well  have pre-existed service, this is not necessarily 
fatal to her claim.  Under certain circumstances and pursuant 
to pertinent regulations, judicial mandates and General 
Counsel guidelines, service connection may nonetheless be 
granted, e.g., these may have increased beyond natural 
progress as a result of or in service; or there may have been 
added, superimposed mental health issues added thereto which 
may be addressed on the basis of either in-service incurrence 
or aggravation.  

As also noted above, there is also the tangential question of 
a conceivable association between mental health concerns and 
her organic service-connected disabilities and impact one may 
have on the other.  

Further, as noted by the Veteran's representative, the 
request for an independent medical opinion was returned by 
the Board for the review, if possible, by someone other than 
the psychiatrist who had first seen it.  This was not 
undertaken.

And finally, there is the issue of whether the presenting 
symptoms of any now diagnosed bipolar disorder were in fact 
shown in the short weeks after service, and if so, if this 
can be responsibly dissociated from her in-service symptoms.  
And of course, there are now some psychiatric evaluators who 
have opined that she does not now have, and has never had, 
bipolar disorder which is another circumstance altogether; 
and alternatively, if adjustment disorder was diagnosed at 
separation, does she now have such a disability as well and 
is this separate from her personality disorder.

It is unfortunate that the case has to be delayed further, 
but given the circumstances outlined above, and given the 
remaining unresolved medical questions in so many areas, it 
is in the Veteran's best interests to endeavor to further 
develop what may be available.  In an event, all VA records 
must be of record before a final appellate determination can 
be made.

Accordingly, the case is REMANDED for the following action:

1.  The appellant has the right to submit 
additional evidence and argument on the 
matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 
(1999).

    Complete VA treatment and evaluative 
records should be acquired including from 
2008 and 2009 and these should be attached 
to the claims file.

    If she has been seen by private care-
givers for mental health concerns, these 
records should be obtained after proper 
release; VA should assist as feasible.

2.  The Veteran should then be examined by VA 
by a physician who has not before seen her, to 
determine the nature, extent and probable 
etiology of any psychiatric disability, and how 
this may or may not be related to service or 
service-connected disabilities.

The claims folder, to include service and post-
service clinical records obtained pursuant to 
(1), and a copy of this Remand, must be made 
available to any examiner for review in 
conjunction with the examination, and any 
examiner must indicate in the examination 
report that the claims folder was so reviewed.   

The examiner should specifically address the 
following:

    (a)  What are her current psychiatric 
diagnoses (and those diagnosed disabilities 
apparent within the appellate period, before, 
in and/or since service) and the nature of her 
disabilities as to each of the claimed 
disorders, based upon the previous medical 
records on file and the Veteran's history 
before, during, and after her service including 
in 1993, very shortly after separation from 
service?  

    (b)  When were the diagnosed disabilities 
first demonstrated, and by what evidence is 
that determinable?  

    (c)  Were there any changes, increases, or 
decreases in symptoms in or attributable to 
periods of duty, and what were they, if 
determinable?  

    (d)  Are any or all of such conditions 
causally or etiologically or in any manner 
impacted by or related to her military service 
and/or other service-connected disabilities?
    
    (e)  As to each disorder diagnosed, the 
examiner should opine as to whether it is at 
least as likely as not (i.e., to at least a 
50/50 degree of probability) that such 
currently diagnosed disorder arose in or as a 
result of service (or pre-existed service and 
was aggravated therein), or arose after service 
and has been either caused or aggravated beyond 
its previous baseline level of disability by a 
service-connected disability or treatment 
therefor, or whether such a causation or 
aggravation relationship is unlikely (i.e., 
less than a 50-50 probability).  

    (f)  The examiner(s) should conduct all 
special studies deemed necessary to render a 
diagnosis and the requested opinions.  A 
complete rationale for all opinions expressed 
should be provided.  

    (g)  Note:  The term "at least as likely as 
not" does not mean merely within the realm of 
medical possibility, but rather that the weight 
of medical evidence both for and against a 
conclusion is so evenly divided that it is as 
medically sound to find in favor of causation 
as it is to find against it.  

    (h)  Note:  The term "aggravated" in the 
above context refers to a permanent worsening 
of the underlying condition, as contrasted to 
temporary or intermittent flare-ups of 
symptomatology which resolve with return to the 
baseline level of disability. 

    (i)  The examiner(s) should provide an 
opinion as to effects of her disabilities upon 
her daily living as well as her ability to 
work.  
    
    (j)  The Board would note that any 
examination must be adequate and opinions 
cannot just simply be rendered without adequate 
bases stated therein.  See Barr v. Nicholson, 
21 Vet. App. 303 (2007).  
    
3.  The Veteran is hereby notified that it is 
her responsibility to report for the 
examination and to cooperate in the development 
of the claims.  The consequences for failure to 
report for a VA examination without good cause 
may include denial of the claims.  38 C.F.R. §§ 
3.158, 3.655.  In the event that the Veteran 
does not report for any scheduled examination, 
documentation should be obtained which shows 
that notice scheduling the examination was sent 
to the last known address.  It should also be 
indicated whether any notice that was sent was 
returned as undeliverable.

4.  Once the above-requested development has 
been completed, readjudicate the Veteran's 
claim for service connection on all bases.  If 
any decision remains adverse, provide him and 
his representative with an appropriate SSOC.  
Then return the case to the Board for further 
appellate consideration, if otherwise in order.

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
J. K. BARONE
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).

